United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Hyattsville, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1863
Issued: January 23, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 7, 2013 appellant filed a timely appeal from the July 8, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
injury in the performance of duty on May 11, 2013.
FACTUAL HISTORY
On May 13, 2013 appellant, then a 31-year-old letter carrier, filed a traumatic injury
claim alleging that he sustained injury on May 11, 2013 when he was “robbed at gunpoint on my
route.” Regarding the nature of the injury, he stated, “Traumatic.” Appellant stopped work on
1

5 U.S.C. §§ 8101-8193.

May 13, 2013. On the same form, his supervisor checked “yes” boxes indicating that the
claimed injury was caused by a third party and that it occurred in the performance of duty. In an
accompanying statement, appellant indicated that he was delivering mail in an apartment
complex when “two males came up and robbed me at gunpoint and took my box keys and cell
phone and told me to sit down….” He stated that the two men ran off and that he ran to a nearby
apartment to call the police. Appellant did not submit any medical evidence.
In a May 31, 2013 letter, OWCP requested that appellant submit additional factual and
medical evidence in support of his claim. It asked him to provide additional details of the nature
of the claimed injury. OWCP requested medical evidence supporting the claimed injury and to
complete a questionnaire which asked such questions as whether the May 11, 2013 incident was
witnessed or whether a police report was completed. Appellant was asked to submit any existing
witness statements or police reports.
Appellant did not submit any medical evidence after OWCP’s request. In a continuation
of pay nurse report, a nurse advised that there were no medical reports in the record and that “the
likely diagnosis would be related to traumatic stress.” The report did not provide any statement
from appellant regarding the nature of the claimed injury.
Appellant completed the questionnaire regarding the May 11, 2013 incident noting that
there were “no statements or persons that witnessed it.” He advised that a police report was
produced for the May 11, 2013 robbery, but that he was not given a copy.
In a July 8, 2013 decision, OWCP denied appellant’s claim for a May 11, 2013 work
injury. Regarding the reason for the denial, it stated:
“You have established that you are a federal civilian employee, who filed a timely
claim and the evidence supports that the injury and/or event(s) occurred as
described; however, your claim for compensation is denied because the medical
component of the third basic element, Fact of Injury, has not been met.
Specifically, your case is denied because you did not submit any medical
evidence containing a medical diagnosis in connection with the claimed May 11,
2013 injury event.”
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally

2

related to the employment injury.2 These are the essential elements of each compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether the fact of injury has been established.
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that he or she actually experienced the employment
incident at the time, place and in the manner alleged.4 Second, the employee must submit
evidence, in the form of medical evidence, to establish that the employment incident caused a
personal injury.5 Causal relationship is a medical issue and the medical evidence generally
required to establish causal relationship is rationalized medical opinion evidence. The opinion of
the physician must be based on a complete factual and medical background of the claimant, must
be one of reasonable medical certainty, and must be supported by medical rationale explaining
the nature of the relationship between the diagnosed condition and the specific employment
factors identified by the claimant.6
ANALYSIS
The Board finds that appellant has not established that he sustained an injury in the
performance of duty on May 11, 2013. Appellant filed a traumatic injury claim alleging that he
sustained injury that day when he was robbed at gunpoint while on his mail delivery route.
Regarding the nature of the injury, he stated, “Traumatic.” Despite being provided an
opportunity to provide additional detail, appellant did not submit any further description of the
nature of the injury he was alleging. He did not provide any clear indication whether his claimed
injury was physical or emotional in nature. OWCP accepted the occurrence of the May 11, 2013
incident as alleged, but appellant has not submitted any medical evidence which would serve to
clarify the nature of the injury he is claiming as occurring on May 11, 2013 or an opinion on the
causal relationship between the May 11, 2013 incident and any specific, diagnosed medical
condition.
In the absence of the submission of such factual and medical evidence, appellant has not
established an injury in the performance of duty on May 11, 2103 and his claim must be denied
on these grounds.

2

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Delores C. Ellyett, 41 ECAB 992, 998-99 (1990); Ruthie M. Evans, 41 ECAB 416, 423-27 (1990). A traumatic
injury refers to injury caused by a specific event or incident or series of incidents occurring within a single workday or
work shift whereas an occupational disease refers to an injury produced by employment factors which occur or are
present over a period longer than a single workday or work shift. 20 C.F.R. § 10.5(q), (ee); Brady L. Fowler, 44 ECAB
343, 351 (1992).
4

Julie B. Hawkins, 38 ECAB 393, 396 (1987); see Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of
Injury, Chapter 2.803.2a (June 1995).
5

John J. Carlone, 41 ECAB 354, 356-57 (1989); see Federal (FECA) Procedure Manual, supra note 4.

6

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

3

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an injury in the performance of duty on May 11, 2013.
ORDER
IT IS HEREBY ORDERED THAT the July 8, 2013 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: January 23, 2014
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

